                                                                                          FILED
                                                                                 2019 Jun-11 PM 02:15
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

GIRLIS HUGH SERRATT,                      )
                                          )
      Plaintiff,                          )
                                          )
vs.                                       ) Case No. 5:18-CV-959-CLS-HNJ
                                          )
BOB RILEY, et al.,                        )
                                          )
      Defendants.                         )

                           MEMORANDUM OPINION

      The magistrate judge filed a report on May 14, 2019, recommending this action

be dismissed without prejudice, pursuant to 28 U.S.C. § 1915A(b)(1), for failing to

state a claim upon which relief can be granted. (Doc. 10). Plaintiff filed objections

to the report and recommendation on May 28, 2019. (Doc. 11). Plaintiff concedes

that the confiscation of his legal material had no adverse effect on his state court

efforts to attack his conviction but contends that it adversely affected the habeas

corpus actions filed in this court. (Id. at 3-4). However, as noted in the magistrate

judge’s report and recommendation, those actions were dismissed on timeliness and

successiveness grounds, not on the underlying merits. Plaintiff’s objections are

therefore without merit.

      Having carefully reviewed and considered de novo all the materials in the court

file, including the report and recommendation, and the objections thereto, the
magistrate judge’s report is hereby ADOPTED and the recommendation is

ACCEPTED. Therefore, in accordance with 28 U.S.C. § 1915A(b)(1), this action

is due to be dismissed without prejudice for failing to state a claim upon which relief

can be granted.

      A final judgment will be entered.

      DONE this 11th day of June, 2019.


                                                ______________________________
                                                     United States District Judge




                                          -2-
